DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed 12/21/2020 has been entered. Claims 3, 4, 9-17 are cancelled and pending claims 1, 2, 5-8 and 18 are addressed below. 
Terminal Disclaimer filed 12/21/2020 is approved. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “the electronic controller being configured to control the variable gear ratio transmission so that changes to the effective gear ratio of the variable gear ratio transmission facilitate movement of the mobile tower at a continuous speed based on a percentage value provided by the electronic controller” (end of claim 18). This limitation renders the claim indefinite as it is not understood what constitutes a 
It is also not understood what the percentage value is referred to in the claim. How is the value selected? And why is a percentage value selected? Upon analysis of applicant’s disclosure, paragraph 40 of the specification mentions “continuous speed” and “percentage value” but provides no clarification for the issues mentioned above. 
This limitation is addressed as best understood by the examiner. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 18 recites “a remotely located electronic controller communicably coupled with the sensor and the variable gear ratio transmission and configured to receive the change the effective gear ratio so as to proportionally increase or decrease speed of the mobile tower according to the attribute of the span, the electronic controller being configured to control the variable gear ratio transmission so that changes to the effective gear ratio of the variable gear ratio transmission facilitate movement of the mobile tower at a continuous speed based on a percentage value provided by the electronic controller” (end of claim 18). 
As best understood by the examiner, “continuous speed” appears to mean constant speed. How can the changing the gear ratio which causes speed increase or decrease (claim 18 lines 26-29), can also facilitate a constant speed for the same tower (claim 18, lines 29-33)? Paragraph 40 mentions the terms “continuous speed”, “percentage value” and how the speed is adjusted, but there is no explanation for the conflict mentioned above. If changing the gear ratio means the speed of the mobile tower changes, then it is impossible to have that same tower maintained at constant speed as a result of gear ratio changes. For this reason, the claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfrenger (US 2013/0048747) in view of Lee (US 2006/0205553).
Regarding claim 1, Pfrenger teaches an irrigation system (10; see fig. 1) comprising: 
a mobile tower (one of 16A-16D) configured to travel in a field (par. 23); 
an elongated rigid span (one of 24A-24D) connected to the mobile tower (16A-16D); 
a sensor (30) mounted on the span or the mobile tower (16A-16D; see fig. 1) and configured to measure an alignment related attribute of the span (span angle orientation or position; par. 33, 34, 50) and generate corresponding measurement data (par. 36: “The computing device 32 receives inputs from the location-determining component 30 and other components of the control system 28 and controls operation of the drive motors 22A-D to move and align the mobile towers 16A-D”; inputs from component 30 meets the limitation “measurement data”; see also par. 45), the alignment related attribute including at least one of acceleration, angular acceleration, angular rotation, heading, and an angle relative to a fixed reference direction (angular orientation or position relative to a straight line mentioned in pars. 45-47); and
a motor (one of the respective motors 22A-22D) mounted on the mobile tower.

Pfrenger does not teach a variable gear ratio transmission driven by the motor so as to drive the mobile tower in the forward or rearward direction, the variable gear ratio transmission having an effective gear ratio and being configured to change its effective gear ratio so as to increase or decrease speed of the mobile tower.
However, Lee teaches continuously variable ratio transmissions (CVT) system employing planetary gear sets (shown in figs. 5 or 8; par. 3, 58, 61) driven by a motor 202 so as to propel a vehicle at a desired, the variable gear ratio transmission (CVT) having an effective gear ratio (transmission ratio; par. 61) and being configured to change its effective gear ratio so as to increase or decrease speed of a mobile vehicle (par. 77, 78).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pfrenger to incorporate the teachings of Lee to substitute Pfrenger’s motor assembly with the motor and variable gear ratio transmission (CVT) combination taught by Lee, so that a variable gear ratio transmission driven by the motor so as to drive the mobile tower in the forward or rearward direction, the variable gear ratio transmission having an effective gear ratio and being configured to change its effective gear ratio so as to increase or decrease speed of the mobile tower. The substitution of one known element (generic variable motor) as taught by Pfrenger with another (the motor and variable gear ratio transmission (CVT) combination) as taught by Lee would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the 
Additionally, Pfrenger teaches an electronic controller (28 and 32) communicably coupled with the sensor (30; par. 36, 45) and the variable gear ratio transmission (as modified in view of Lee via substitution; see above) and configured to receive the measurement data from the sensor (inputs from 30 sent to 32; par. 36, 45-47) and independently command (par. 43: “”control system 28…selectively operates..”; par. 61: “the central computing device 32 to determine which of the mobile towers are the most mis-aligned and to selectively and individually instruct the controllers to re-align the mobile towers in the order or sequence of most importance”) the variable gear ratio transmission (as modified in view of Lee via substitution; see above) to change the effective gear ratio so as to proportionally increase or decrease speed of the mobile tower according to the alignment related attribute (Pfrenger’s par. 36-37 already teach increase/decrease speed of the mobile tower based on alignment, and with the CVT transmission substitution in view of Lee’s par. 61, Pfrenger would selectively/independently command the CVT/variable gear ratio to change gear ratio for speed increase/decrease). 

Regarding claim 2, the modified Pfrenger teaches the irrigation system of claim 1, Lee teaches the variable gear ratio transmission including one of a continuously variable transmission (CVT), a continuously variable planetary gear transmission, a 

Regarding claim 5, the modified Pfrenger teaches the irrigation system of claim 1, Pfrenger teaches the sensor (30) being one of an analog potentiometer (par. 34), a Hall Effect sensor, a digital encoder, a global positioning system (GPS) device (par. 34), a solid-state sensor, a microelectromechanical systems (MEMS) sensor, a digital compass (par. 34), a solid-state gyroscope, an accelerometer, and an inertial measurement unit (IMU).

Regarding claim 6, the modified Pfrenger teaches the irrigation system of claim 1, Lee teaches the motor being a constant speed electric motor (par. 58: motor 202, taught by Lee).

Regarding claim 7, the modified Pfrenger teaches the irrigation system of claim 1, Pfrenger further teaches a plurality of wheels (20) rotatably attached to the mobile tower (16), at least one of the wheels (20) being rotatably driven by the variable gear ratio transmission (as modified by Lee).

Regarding claim 8, the modified Pfrenger teaches the irrigation system of claim 1, Pfrenger further teaches a fluid delivery system (24A-D with nozzles; par. 25) having a conduit (24) attached to or integrally formed with the span (conduits 24 are integrally .

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfrenger and Lee, further in view of Abts (US 2015/0351335).
Regarding claim 18, Pfrenger teaches a center-pivot irrigation system (10) comprising: 
a center pivot (12); 
a mobile tower (16) configured to move about the center pivot; 
an elongated rigid span (18) connected to the mobile tower; 
a fluid delivery system (24A-D and nozzles) comprising a conduit (24) attached to or integrally formed with the span (18; see fig. 1) and configured to output water from orifices (orifices of the nozzles) formed therein or therethrough (par. 25); 
a plurality of wheels (20) mounted on the mobile tower; 
a motor (22) associated with the mobile tower; 
a sensor (30) mounted on the span or the mobile tower and configured to measure an attribute of the span (angle or positioning of the span; par. 33, 34) and generate corresponding measurement data (par. 36: “The computing device 32 receives inputs from the location-determining component 30 and other components of the control system 28 and controls operation of the drive motors 22A-D to move and align the mobile towers 16A-D”; inputs from component 30 meets the limitation “measurement data”; see also par. 45), the alignment related attribute including at least one of acceleration, angular acceleration, angular rotation, heading, and an angle relative to a 
It is noted that Pfrenger teaches the motor driving the mobile tower in a forward or rearward direction (par. 23) and with various increasing/decreasing speeds (par. 51-56).
Pfrenger does not teach the motor 22 being a constant speed electric motor, and a variable gear ratio transmission mechanically coupled between the constant speed electric motor and one of the plurality of wheels, the variable gear ratio transmission being configured to be driven by the constant speed electric motor and configured to drive rotation of one of the plurality of wheels to independently move the mobile tower, the variable gear ratio transmission including either a continuously variable transmission (CVT), a continuously variable planetary gear transmission, a stepless transmission, and a variable pulley transmission; the variable gear ratio transmission configured to change its effective gear ratio so as to proportionally increase or decrease speed of the mobile tower according to the attribute of the span.
However, Lee teaches continuously variable ratio transmissions (CVT) system employing planetary gear sets (shown in figs. 5 or 8; par. 3, 58, 61) driven by a constant speed motor 202 (par. 58) so as to propel a vehicle at a desired, the variable gear ratio transmission (CVT) having an effective gear ratio (transmission ratio; par. 61) and being configured to change its effective gear ratio so as to increase or decrease speed of a mobile vehicle (par. 77, 78).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pfrenger to incorporate 
Pfrenger also teaches an electronic controller (28 and 32) communicably coupled with the sensor (30; par. 36-37, 45) and the variable gear ratio transmission (as modified in view of Lee via substitution; see above) and configured to receive the measurement data from the sensor (inputs from 30 sent to 32; par. 36, 45-47) and independently command (par. 43: “”control system 28…selectively operates..”; par. 61: “the central computing device 32 to determine which of the mobile towers are the most mis-aligned and to selectively and individually instruct the controllers to re-align the mobile towers in the order or sequence of most importance”) the variable gear ratio transmission (as modified in view of Lee via substitution; see above) to change the effective gear ratio so as to proportionally increase or decrease speed of the mobile tower according to the alignment related attribute (Pfrenger’s par. 36-37 already teach 
Further, Pfrenger, as modified in view of Lee above to utilize the variable gear ratio transmission and constant speed electric motor, teaches the electronic controller (28, 32 of Pfrenger) being configured to control the variable gear ratio transmission (as modified in view of Lee via substitution) so that changes to the effective gear ratio of the variable gear ratio transmission (par. 61 of Lee discusses changing ratio to change speed) facilitate movement of the mobile tower (Pfrenger’s towers 16A-16D) at a continuous speed based on a percentage value (any speed value change instructed by the controller 28,32 is a percentage value of the current speed, since the current claim language does not specify which parameter is associated with the percentage value) provided by the electronic controller (par. 51-56 of Pfrenger discusses increasing and decreasing speeds).
With regard to the controller, Pfrenger fails to teach the electronic controller being remotely located.
However, Abts teaches an irrigation system (fig. 1A), with drive motor system, in the same field of endeavor having an electronic controller that is remotely located (par. 23, 24). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pfrenger to incorporate the teachings of Abts to provide the controller being remotely located. Doing so would . 

Response to Arguments
Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive.
Regarding claim 1, applicant argues, on page 8 of the Remarks, that Lee does not teach integration of CVTs with control system to increase or decrease speed of the propelled device and therefore the claim is unobvious. 
Firstly, the examiner respectfully disagrees because paragraph 3 of Lee explicitly indicate that the disclosed invention involves the CVT being integrated with input driver and output driven systems through a control subsystem. Lee also provides details of the controller (the computer) and how the computer associate with the CVT in paragraph 61-62. More importantly, in these two paragraphs, Lee explicitly describes how the speed is changed (par. 61) and functions performed by the computer (par. 62). 
Secondly, the rejection relies on teaching of Pfrenger to address the controller communicates with the motor to increase or decrease speed (based on span alignment) depending on the type of motors being used (par. 50). Since Lee shows utilizing a controller/computer to cause speed changes with the CVT, in view of Lee, Pfrenger’s controller has to communicate with the substituted motor and variable gear ratio transmission in order to increase or decrease speed of the mobile tower.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158.  The examiner can normally be reached on 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUONGMINH N PHAM/Primary Examiner, Art Unit 3752